In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐4057 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

ANTHONY J. MINNEY, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
           No. 1:15‐cr‐00063 — Larry J. McKinney, Judge. 
                     ____________________ 

       ARGUED MAY 16, 2017 — DECIDED JUNE 13, 2017 
                ____________________ 

   Before BAUER, FLAUM, and KANNE, Circuit Judges. 
    KANNE, Circuit Judge. Officers executed a  search warrant 
at  Anthony  Minney’s  apartment.  The  search  warrant  listed 
the items to be seized: a Panasonic television, a Sony televi‐
sion,  a  Nintendo  Wii,  an  Xbox  360,  and  10  Xbox  video 
games.  While  searching  Minney’s  bedroom,  Detective  Wil‐
liam Vasquez found ammunition in the bedside table. When 
the  officers questioned Minney,  he admitted that he  was on 
2                                                      No. 16‐4057 

parole for dealing cocaine. Officers then arrested Minney for 
being a felon in possession of ammunition.  
     As  the  search  for  the  electronic  devices  resumed,  Detec‐
tive Vazquez found multiple guns in Minney’s bedroom: one 
in  the  same  drawer as the ammunition, one under  the mat‐
tress,  and  two  on  a  shelf  in  the  closet.  Officers  recovered 
most of the electronics, except for one television and the lap‐
top. Minney produced the laptop upon request, but officers 
never found the second television.  
    The  government  charged  Minney  with  three  counts  of 
being a felon in possession of a gun. When the district court 
denied his motion to suppress the guns, Minney pled guilty 
to  one  count  in  return  for  the  government  dismissing  the 
other  two  counts.  Minney  reserved  his  right  to  appeal  the 
district  court’s  suppression  ruling.  On  appeal,  Minney  ar‐
gues that the guns should be suppressed because the officers 
exceeded the scope of the search warrant. We disagree.  
    When  executing  a  search  warrant  that  specifically  lists 
the  items  to  be  seized,  officers  are  entitled  to  search  any‐
where those items are likely to be discovered. United States v. 
Mann, 592 F.3d 779, 782–83 (7th Cir. 2010). Officers may seize 
the items named in the search warrant and any evidence that 
falls under the plain‐view doctrine. Russell v. Harms, 397 F.3d 
458, 465 (7th Cir. 2005). The plain‐view doctrine applies if the 
officer is lawfully present, the item is in plain view, and the 
item is immediately incriminating. Id.  
   The plain‐view doctrine controls here. Detective Vazquez 
was lawfully searching Minney’s bedroom under the search 
warrant,  and  the  electronic  devices  could  have  reasonably 
been  found  in  any  of  the  places  where  Detective  Vazquez 
No. 16‐4057                                                        3

found Minney’s guns; the guns were in plain view when De‐
tective Vazquez searched in those places; and the guns were 
immediately incriminating because Minney admitted that he 
was out on parole for dealing cocaine, a felony.  
    Minney’s only argument to the contrary is that the offic‐
ers found the electronic devices listed in the search warrant 
immediately and then continued searching for other incrim‐
inating evidence. Of course, it would be unreasonable under 
the Fourth Amendment for officers to find everything listed 
in a search warrant and then to keep searching. But that did 
not happen here. The officers never found the second televi‐
sion. So while Minney’s legal argument is correct, it does not 
apply here.  
  For  those  reasons,  the  district  court’s  denial  of  Minney’s 
motion to suppress is AFFIRMED.